742 N.W.2d 131 (2007)
Dawn Marie MILLER, Plaintiff-Appellant, and
Department of Community Health, Intervening Plaintiff,
v.
PROGRESSIVE CORPORATION, Progressive Casualty Insurance Company, Progressive Classic Insurance Company, and Progressive Michigan Insurance Company, Defendants, and
Citizens Insurance Company of America, Defendant-Appellee.
Docket No. 131987. COA No. 259504.
Supreme Court of Michigan.
December 21, 2007.
*132 On November 7, 2007, the Court heard oral argument on the application for leave to appeal the July 20, 2006 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., concurs and states as follows:
"[T]he person named in the policy" may be entitled to personal protection insurance benefits under the no-fault act. MCL 500.3114(1). Plaintiff contends that she is "the person named in the policy" in which her parents are the named insureds because she is listed as an occasional driver on the declarations sheet, and the policy states that the "Declarations, endorsements and application are hereby incorporated into and made a part of this policy." However, the following statement immediately precedes the portion of the declarations sheet that lists plaintiff as an occasional driver: "Your Policy Premium Is Based On The Following Information Which Is Not Part Of The Policy." Therefore, it is clear that the portion of the declarations sheet that lists plaintiff as an occasional driver is not part of the policy, and thus plaintiff is not "the person named in the policy." Because plaintiff is not "the person named in the policy," it is unnecessary to address whether it is possible for a person who is not a named insured in the policy to be "the person named in the policy" under MCL 500.3114(1). For these reasons, I concur in this Court's order denying leave to appeal.
WEAVER, J., dissents and states as follows:
I dissent from the majority's denial of leave to appeal in this case. I would grant leave to appeal to consider whether plaintiff can recover personal injury protection benefits from the defendant pursuant to the insurance policy and the plain language MCL 500.3114(1) of the no-fault act.
MCL 500.3114(1) states that a "person named in the [automobile insurance] policy" is entitled to personal injury protection benefits. Plaintiff in this case is a nonresident child of the policy owners and is listed as an occasional driver on the policy declarations page. The insurance policy has a clause incorporating the declarations page as part of the policy. The issue in this case is whether MCL 500.3114(1) requires that the insurance company provide personal injury protection coverage for a person who is named in the policy but is not a named insured.
The question presented in this case is a jurisprudentially significant one for no-fault insurance litigants, and I would grant leave to appeal for consideration of this issue.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., join the statement of WEAVER, J.